DETAILED ACTION
This is an Office action based on application number 16/682,005 filed 13 November 2019, which claims priority to JP 2018-213778 filed 14 November 2018. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Patent Application Publication No. US 2013/0095309 A1) (Suzuki 309) in view of Yoshida et al. (US Patent Application Publication No. US 2016/0312073 A1) (Yoshida) and Suzuki et al. (US 2015/0079388 A1) (Suzuki 388).

Regarding instant claims 1-10, Suzuki 309 discloses a pressure-sensitive adhesive tape used for fixing a member installed in a portable electronic device, wherein said member is inclusive of a display panel and touch panel (paragraphs [0002-0004], wherein said display panel and touch panel are construed to meet the claimed 
	Suzuki 309 further discloses that said portable electronic device is inclusive of a mobile phone, digital camera, electronic organizer, portable music player, portable game console, smart phone, and tablet PC (paragraph [0004]). As to the other types of electronic devices recited by the claims, but not explicitly disclosed by Suzuki 309, said other types of electronic devices are merely intended uses of the claimed electronic portable device. While the intended uses are not explicitly disclosed by Suzuki 309, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, Suzuki 309 meets the requisite portable electronic device and both the claims and Applicant’s original disclosure do not clearly require further structural limitations necessary for the portable electronic devices to carry out its intended use.
	Suzuki 309 is silent with regard to the specific pressure-sensitive adhesive layer comprising a polyester-based polymer having a specific peel strength after ethanol immersion.
	However, Yoshida discloses a pressure-sensitive adhesive tape comprising a polyester-based pressure-sensitive adhesive having high durability (high heating humidification storage stability) and good adhesive properties (paragraph [0018]). Suzuki 073 teaches that such polyester resins are used in electronic parts (paragraph [0002]), particularly for fixation of members or parts (paragraph [0092]).

	Yoshida further discloses that said polyester-based pressure-sensitive adhesive composition comprises a crosslinking agent selected from a polyfunctional isocyanate compound (paragraph [0042]).
	Yoshida further discloses that the content and type of the crosslinking agent are such that the resulting pressure-sensitive adhesive layer has a gel fraction of 20 to 70% by weight (paragraph [0051]).
	Yoshida further discloses that the tackifier has a softening temperature of 80 to 170ºC and is selected from those inclusive of terpene-phenol resins (paragraph [0057; 0059]).
	Further Suzuki 388 discloses a pressure-sensitive adhesive sheet comprising a base polymer and a tackifier resin having a softening point of 120ºC or higher (Claims 2 and 4). Suzuki 388 further discloses that said base polymer is polyester-based (paragraph [0033]). Suzuki 388 further discloses that said tackifier is inclusive of terpene phenol resin (paragraph [0050]), and that said tackifier has a hydroxyl value of 80 mgKOH/g or higher to 200 mgKOH/g or lower to balance cohesive strength and peel strength (paragraph [0056]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the polyester-based pressure-sensitive adhesive composition of Yoshida in the 
	While the prior art combination does not explicitly disclose the 180º peel strength after ethanol immersion required by the claims, one of ordinary skill in the art would readily conclude that the scope of the prior art encompasses an embodiment that is substantially identical to that of Applicant’s invention, and that the encompassed embodiment would necessarily have the same properties as that of Applicant’s invention, inclusive of the peel strength after ethanol immersion. Support from such a position comes from the examples of Applicant’s original disclosure, wherein it is demonstrated that those pressure-sensitive adhesive compositions comprising a polyether-based pressure-sensitive adhesive, a terpene-phenol based resin having a particular hydroxyl value, and an isocyanate-based crosslinker demonstrate the requisite peel strength after ethanol immersion (See Specification at pages 40-43). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I). 

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Suzuki 388.

Regarding instant claim 11, Yoshida discloses a pressure-sensitive adhesive tape comprising a polyester-based pressure-sensitive adhesive having high durability (high heating humidification storage stability) and good adhesive properties (paragraph [0018]). Suzuki 073 teaches that such polyester resins are used in electronic parts (paragraph [0002]), particularly for fixation of members or parts (paragraph [0092]).
	Yoshida discloses that said polyester-based pressure-sensitive adhesive composition comprises a polyester, a tackifier, and a crosslinking agent, wherein the tackifier is present in an amount of 20 to 100 parts by weight based on 100 parts by weight of the polyester (Claim 1).
	Yoshida further discloses that said polyester-based pressure-sensitive adhesive composition comprises a crosslinking agent selected from a polyfunctional isocyanate compound (paragraph [0042]).
	Yoshida further discloses that the content and type of the crosslinking agent are such that the resulting pressure-sensitive adhesive layer has a gel fraction of 20 to 70% by weight (paragraph [0051]).

	Further Suzuki 388 discloses a pressure-sensitive adhesive sheet comprising a base polymer and a tackifier resin having a softening point of 120ºC or higher (Claims 2 and 4). Suzuki 388 further discloses that said base polymer is polyester-based (paragraph [0033]). Suzuki 388 further discloses that said tackifier is inclusive of terpene phenol resin (paragraph [0050]), and that said tackifier has a hydroxyl value of 80 mgKOH/g or higher to 200 mgKOH/g or lower to balance cohesive strength and peel strength (paragraph [0056]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use, as a specific tackifier, the terpene phenol resin having a specific hydroxyl value of Suzuki 388 as the tackifier in the polyester pressure-sensitive adhesive of Yoshida. The motivation for doing so would have been that the terpene phenol resin of Suzuki 388 meets the requisite softening point desired by Yoshida while also balancing cohesive strength and peel strength.
	While the prior art combination does not explicitly disclose the 180º peel strength after ethanol immersion required by the claims, one of ordinary skill in the art would readily conclude that the scope of the prior art encompasses an embodiment that is substantially identical to that of Applicant’s invention, and that the encompassed embodiment would necessarily have the same properties as that of Applicant’s invention, inclusive of the peel strength after ethanol immersion. Support from such a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 12, Yoshida in view of Suzuki 388 discloses the polyester-based pressure-sensitive adhesive comprising the specific terpene phenol resin tackifier having a specific hydroxyl value as cited above.
	While the prior art does not explicitly disclose the specific retention of bonding strength after ethanol immersion, one of ordinary skill in the art would readily conclude that the scope of the prior art encompasses an embodiment that is substantially identical to that of Applicant’s invention, and that the encompassed embodiment would necessarily have the same properties as that of Applicant’s invention, inclusive of the retention of bonding strength after ethanol immersion. Support from such a position prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 13, Yoshida in view of Suzuki 388 discloses the polyester-based pressure-sensitive adhesive comprising the specific terpene phenol resin tackifier having a specific hydroxyl value as cited above.
	While the prior art combination does not explicitly disclose the 180º peel strength after oleic acid immersion required by the claims, one of ordinary skill in the art would readily conclude that the scope of the prior art encompasses an embodiment that is substantially identical to that of Applicant’s invention, and that the encompassed embodiment would necessarily have the same properties as that of Applicant’s invention, inclusive of the peel strength after oleic acid immersion. Support from such a position comes from the examples of Applicant’s original disclosure, wherein it is prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 14, Yoshida in view of Suzuki 388 discloses the polyester-based pressure-sensitive adhesive comprising the specific terpene phenol resin tackifier having a specific hydroxyl value as cited above.
	Yoshida further discloses that the polyester-based pressure-sensitive adhesive has a holding power of 0.8 mm/60 minutes or less at 40ºC (paragraph [0014]), which is construed to include the range recited by the instant claim. However, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	While there is no disclosure in Yoshida that the displacement is measured according to the process outlined in the claim, absent evidence of criticality regarding 
	Alternatively, one of ordinary skill in the art would readily conclude that the scope of the prior art encompasses an embodiment that is substantially identical to that of Applicant’s invention, and that the encompassed embodiment would necessarily have the same properties as that of Applicant’s invention, inclusive of claimed displacement. Support from such a position comes from the examples of Applicant’s original disclosure, wherein it is demonstrated that those pressure-sensitive adhesive compositions comprising a polyether-based pressure-sensitive adhesive, a terpene-phenol based resin having a particular hydroxyl value, and an isocyanate-based crosslinker demonstrate the requisite displacement (See Specification at pages 40-43). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 15, Yoshida in view of Suzuki 388 discloses the polyester-based pressure-sensitive adhesive comprising the specific terpene phenol resin tackifier having a specific hydroxyl value as cited above.
	Yoshida further disclose that the polyester-based pressure-sensitive adhesive layer has an adhesive strength of 7 N/20 mm or more (paragraph [0013]), which is construed to include or overlap the range recited by the claim. However, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	While there is no disclosure in Yoshida that the peel strength is measured according to the 180º peel strength outlined in the claim, absent evidence of criticality regarding how the peel strength is measured and given that the peel strength falls within the range presently claimed, it is the Examiner's position that Yoshida meets the requirement of the instant claim.
	Alternatively, one of ordinary skill in the art would readily conclude that the scope of the prior art encompasses an embodiment that is substantially identical to that of Applicant’s invention, and that the encompassed embodiment would necessarily have the same properties as that of Applicant’s invention, inclusive of claimed initial peel strength. Support from such a position comes from the examples of Applicant’s original disclosure, wherein it is demonstrated that those pressure-sensitive adhesive compositions comprising a polyether-based pressure-sensitive adhesive, a terpene-phenol based resin having a particular hydroxyl value, and an isocyanate-based crosslinker demonstrate the requisite peel strength (See Specification at pages 40-43). Where the claimed and prior art products are identical or substantially identical in prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 16, Yoshida discloses that said polyester-based pressure-sensitive adhesive composition comprises a polyester, a tackifier, and a crosslinking agent, wherein the tackifier is present in an amount of 20 to 100 parts by weight based on 100 parts by weight of the polyester (Claim 1).

Regarding instant claim 17, Suzuki 388 further discloses a pressure-sensitive adhesive sheet comprising a base polymer and a tackifier resin having a softening point of 120ºC or higher (Claims 2 and 4). Suzuki 388 further discloses that said base polymer is polyester-based (paragraph [0033]). Suzuki 388 further discloses that said tackifier is inclusive of terpene phenol resin (paragraph [0050]), and that said tackifier has a hydroxyl value of 80 mgKOH/g or higher to 200 mgKOH/g or lower to balance cohesive strength and peel strength (paragraph [0056]).

Regarding instant claim 18, Yoshida further discloses that said polyester-based pressure-sensitive adhesive composition comprises a crosslinking agent selected from a polyfunctional isocyanate compound (paragraph [0042]).

Regarding instant claim 19, Yoshida further discloses that the content and type of the crosslinking agent are such that the resulting pressure-sensitive adhesive layer has a gel fraction of 20 to 70% by weight (paragraph [0051]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki 309 in view of Yoshida and Suzuki 388.

Suzuki 309 discloses a pressure-sensitive adhesive tape used for fixing a member installed in a portable electronic device, wherein said member is inclusive of a display panel and touch panel (paragraphs [0002-0004]).
	Suzuki 309 does not explicitly disclose the pressure-sensitive adhesive sheet of claim 11.
	However, Yoshida discloses a pressure-sensitive adhesive tape comprising a polyester-based pressure-sensitive adhesive having high durability (high heating humidification storage stability) and good adhesive properties (paragraph [0018]). Suzuki 073 teaches that such polyester resins are used in electronic parts (paragraph [0002]), particularly for fixation of members or parts (paragraph [0092]).
	Yoshida discloses that said polyester-based pressure-sensitive adhesive composition comprises a polyester, a tackifier, and a crosslinking agent, wherein the 
	Yoshida further discloses that said polyester-based pressure-sensitive adhesive composition comprises a crosslinking agent selected from a polyfunctional isocyanate compound (paragraph [0042]).
	Yoshida further discloses that the content and type of the crosslinking agent are such that the resulting pressure-sensitive adhesive layer has a gel fraction of 20 to 70% by weight (paragraph [0051]).
	Yoshida further discloses that the tackifier has a softening temperature of 80 to 170ºC and is selected from those inclusive of terpene-phenol resins (paragraph [0057; 0059]).
	Further Suzuki 388 discloses a pressure-sensitive adhesive sheet comprising a base polymer and a tackifier resin having a softening point of 120ºC or higher (Claims 2 and 4). Suzuki 388 further discloses that said base polymer is polyester-based (paragraph [0033]). Suzuki 388 further discloses that said tackifier is inclusive of terpene phenol resin (paragraph [0050]), and that said tackifier has a hydroxyl value of 80 mgKOH/g or higher to 200 mgKOH/g or lower to balance cohesive strength and peel strength (paragraph [0056]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use, as a specific tackifier, the terpene phenol resin having a specific hydroxyl value of Suzuki 388 as the tackifier in the polyester pressure-sensitive adhesive of Yoshida. The motivation for doing so would have been that the terpene phenol resin of Suzuki 388 
	While the prior art combination does not explicitly disclose the 180º peel strength after ethanol immersion required by the claims, one of ordinary skill in the art would readily conclude that the scope of the prior art encompasses an embodiment that is substantially identical to that of Applicant’s invention, and that the encompassed embodiment would necessarily have the same properties as that of Applicant’s invention, inclusive of the peel strength after ethanol immersion. Support from such a position comes from the examples of Applicant’s original disclosure, wherein it is demonstrated that those pressure-sensitive adhesive compositions comprising a polyether-based pressure-sensitive adhesive, a terpene-phenol based resin having a particular hydroxyl value, and an isocyanate-based crosslinker demonstrate the requisite peel strength after ethanol immersion (See Specification at pages 40-43). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        02/09/2022